Citation Nr: 1413294	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-11 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1997.  The appellant is the Veteran's former spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.


FINDING OF FACT

An August 1996 Final Judgment of Divorce dissolved the marriage between the appellant and the Veteran; the appellant is not the Veteran's spouse.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 3.452 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent statutes and regulations describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits outlined in the provisions listed above do not apply to claims for benefits provided under chapters other than Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. 

In this case, VA did notify the Veteran of the April 2011 denial of the appellant's claim, as well as its receipt of her April 2011 NOD.  VA did not provide the Veteran a copy of the May 2011 SOC or the appellant's substantive appeal.  However, a May 2011 VA Report of General Information, which summarizes a phone call from the Veteran, and a May 2011 letter from the Veteran address the merits of the appellant's claim.  Thus, it is clear that the Veteran had actual knowledge of the appellant's claim.  Therefore, the Board may proceed with review of the instant appeal. 

The appellant has claimed entitlement to apportionment of the Veteran's VA compensation benefits.  When an appellant is not residing with his or her "spouse", all or any part of the compensation benefits payable to a Veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments, a "general" apportionment and a "special" apportionment.  38 C.F.R. §§ 3.450 and 3.451.  Both of these types of apportionments are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

The term "spouse" means a person of the opposite sex who is a wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j) , the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  See also 38 C.F.R. § 3.205. 

The Board notes that the "benefit-of-the-doubt" rule is not for application in contested claims such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

The evidence of record reflects that the appellant and the Veteran were married in September 1980 and divorced in August 1996.  In January and April 2011 correspondence, the appellant conceded that she is the Veteran's "former spouse."

The Board finds that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits.  As the marriage between the appellant and the Veteran was dissolved in August 1996, the appellant is not eligible for an apportionment from that date as she is no longer a spouse of the Veteran.  

In so finding, the Board acknowledges the appellant's contention that an August 1997 Domestic Relations Order provides that she is entitled to a certain percentage of the Veteran's U. S. Army pension.  However, the Veteran's Army pension is separate from his VA compensation and is not subject to the Domestic Relations Order.  

In sum, the Board has determined that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits.  Accordingly, the appeal is denied.


ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


